Citation Nr: 1521922	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether an overpayment of education benefits in the calculated amount of $7,502.20 was properly created.

2. Entitlement to waiver of a debt in the amount of $7,502.20 due to overpayment of Chapter 1606 education benefits from March 5, 2012 to April 27, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran has unverified service from September 5, 2008 to January 22, 2009.  She also served in the Selective Reserve and Individual Ready Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's appeal has since been held by the RO in Detroit, Michigan.

In November 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  See 10 U.S.C.A. § 16131(a); 38 C.F.R. § 21.7540. 

A Guardsman may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1). 

Ending dates for eligibility are set forth in 10 U.S.C.A. § 16133 and 38 C.F.R. § 21.7550.  Typically, the ending date for eligibility is the date the individual is separated from the Selective Reserve.  The Board notes, however, that there are other provisions that relate to an extension of benefits due to circumstances related to the Veteran's separation from the Selective Reserve, including separation due to disability.  See 10 U.S.C.A. § 16133; 38 C.F.R. § 21.7550(d).  38 C.F.R. § 21.7550(d) states: 

Discharge for disability. In the case of a reservist separated from the Selected Reserve because of a disability, which was not the individual's own wilful misconduct and which was incurred on or after the date on which the reservist became entitled to educational assistance, the reservist's period of eligibility expires effective the last day of the (1) 10 year period beginning on the date the reservist becomes eligible for educational assistance if the reservist became eligible before October 1, 1992; or (2) 14 year period beginning on the date the reservist becomes eligible for educational assistance if the reservist became eligible after September 30, 1992.  

38 C.F.R. § 21.7550(d)(2014). 

During the Veteran's Board hearing, the Veteran reported that she received an honorable discharge; however, she stated that was supposed to receive a medical discharge and that she was in the process of appealing that determination.  The record indicates that the Veteran submitted an "Application for Correction of Military Record" in June 2013 reporting that she had been discharged for medical reasons.  The record does not state the current status or result of the Veteran's appeal regarding the character of her discharge.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2014).  As the Veteran's character of discharge is material to the validity of the Veteran's current debt, the Board finds that current claim must be remanded in an attempt to obtain any relevant Federal records related to an appeal of the character of her discharge from service.  

Additionally, with regard to the Veteran's claim of entitlement to waiver of a debt due to overpayment of Chapter 1606 education benefits, the record shows that the Veteran filed a timely notice of disagreement in December 2013 regarding the November 2013 denial of waiver by the St. Louis RO but a statement of the case has not yet been issued on this matter.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact any appropriate facilities to obtain and associate with the record a complete copy of the Veteran's service personnel records, and all documents generated in connection with any attempt to correct her military record or to change the character of her discharge.  All actions to obtain the requested records should be documented in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After completing the above actions and any other appropriate development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the Veteran's claim regarding whether an overpayment of education benefits was properly created remains denied, the Veteran should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claims to the Board.

Regarding the Veteran's claim of entitlement to waiver of a debt due to overpayment of education benefits, if this claim is denied the Veteran should be sent a statement of the case addressing this issue.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

